Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims {16-20} directed to another stack package, non-elected claims without traverse in “Response to Election / Restriction Filed - 07/22/2021”.  It is further noted that the independent claims 16 was not amended to accommodate the subject matters for which claim 1 is being allowed. Accordingly, claims {16-20} have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 1-15 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed 12/21/2021, with respect to amended claim 1 (and therefore dependent claims 2-15), have been fully considered and are persuasive.  

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a stack package comprising: “through holes extending from a fourth surface of the second sub-chip opposite to the first sub-chip to reveal the first discrete pad, the second discrete pad and the second common pad, 
wherein the second common pad is bonded to the first common pad, and wherein each of the bonding wires passes through each of the through holes and is directly bonded to each of the first discrete pad, the second discrete pad and the second common pad” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

	Claims 2-15 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim (US 2020/0066682 A1; hereinafter Kim) discloses a stack package.
Kim shows that vias are interposed between the pad and the bonding wire, whereas in the present application, the bonding wires pass through the through holes and are bonded directly to the pads. As vias of Kim fill the holes, Kim fails to disclose that the bonding wires are bonded directly to the pads. Thus, Kim does not disclose, "wherein each of the bonding wires passes through each of the through holes and is directly bonded to each of the first discrete pad, the second discrete pad and the second common pad," as recited in independent claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 28, 2022